865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis JOHNSON, Plaintiff,Edward Ancrum, Plaintiff-Appellant,v.ROCKWELL INTERNATIONAL CORPORATION, Defendant-Appellee.
Nos. 88-3978 to 88-3980.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

1
Before BOYCE MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and JOHN FEIKENS, Senior District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the partial records indicates that these three appeals were initiated by civil actions filed on behalf of Edward Ancrum (C2-86-1259), Lewis Johnson (C2-86-0910) and Lewis Johnson and Edward Ancrum (C2-87-317).  The three civil actions were decided on May 15, 1987, and the final judgment entered September 19, 1988.  Ancrum filed one notice of appeal with all three civil action numbers and it was docketed as appeal nos. 88-3978, 88-3979 and 88-3980.


4
Ancrum is not a party in civil action C2-86-0910 which was docketed as appeal no. 88-3978.  Persons who were not parties of record before the district court may not appeal the decision.   Aubin v. Fudala, 782 F.2d 280, 285 (1st Cir.1983);  In re Proceedings Before Fed.  Grand Jury (Conforte), 643 F.2d 641, 643 (9th Cir.1981);  Coffey v. Whirlpool Corp., 591 F.2d 618, 619 (10th Cir.1979) (per curiam).  Consolidation of district court actions does not merge the independent actions into one suit.  Each cause of action retains a separate identity and each party is responsible for complying with procedural requirements.   Patton v. Aerojet Ordnance Co., 765 F.2d 604, 606 (6th Cir.1985);  Stacey v. Charles J. Rogers, Inc., 756 F.2d 440, 442 (6th Cir.1985).


5
It is ORDERED that appeal no. 88-3978 be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation